Brewer, J.,
dissenting.
I dissent from the opinion and judgment in this case. Whatever might have been the force of the plaintiff’s release, if there had been no assignment by her of the portion of the judgment, after such assignment and after knowledge thereof by the railroad company, I think the interest of the'attorneys in that judgment should be protected. It is conceded in the opinion that ah assignment of a portion of the judgment can be enforced in equity whenever it is equitable that the same should be enforced; and I think in this case it is equitable that the assignment be.enforced. It is clear that the attorneys paid out money and did work, and I think it equitable that they should receive compensation therefor. Prior to the release, I believe we all agree that the railroad company could not raise the question of champerty, and prior to the company’s obtaining the release, the plaintiff and her attorneys had satisfactorily adjusted the amount of compensation, and she had assigned a portion of the judgment in satisfaction thereof. When all this had been done, and done with the knowledge of the company, I think its settlement with the plaintiff gave it no right to challenge that assignment. I think it highly inequitable that it should be per*233mitted to do so. Unquestionably, as I think, tbe plaintiff never intended that such should be the effect of her release, or that the railroad company should, in consequence thereof, be able to deprive her attorneys of all compensation.